DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed12/9/2020. Claims 10 and 13 were amended Claims 9-14 are presently pending and presented for examination.



Response to Remarks/Arguments
In regards to Claim Objections: Applicant’s arguments, filed 12/9/2020, with respect to claims 10 and 13 have been fully considered and are persuasive.  The previous claim objection to claims 10 and 13 have been withdrawn.
In regards to Applicant’s argument that “the non-preamble limitations of claim 9 are not solely directed to instructions on the medium of the system, as alleged by the Examiner. Attention is directed to non-preamble lines 6-7 of claim 9 which specify an active method step. Indeed, the Examiner acknowledges as much in the paragraph bridging pages 11 and 12 of the NFOA”, (see Remarks, pg.4).
Examiner respectfully disagrees, as shown in previous office action, claim is directed to a “method for delivery” but the delivery is “associated with” a system including a medium. The non-preamble limitations are directed to instructions on the medium rather than method steps. Accordingly it is unclear what the claim encompasses. A suggestion was also provided to overcome this rejection by claiming “active method steps.”
In regards to rejection under 35 U.S.C. § 101: Applicant’s arguments and amendments, filed 12/9/2020, with respect to claims 9-14 have been fully considered and are not persuasive. 
In regards to Applicant’s argument that “respectfully submitted that the Examiner herein, as shown by the quotes from the Final Office Action (“FOA”) reproduced hereinbelow, has ignored the mandate of internet to look at the whole claim to examine its character and based the final rejection solely on piecemeal comparisons of portions of the claim, taken out of context, against ineligible concepts'”, (see Remarks, pg. 4-6).
Examiner respectfully disagrees, Applicant’s claims show a method of managing interactions between people as the claims require “compile and store data related to loyalty of the customer in usage of the at least one locked storage container associated therewith for deliveries thereto, 2] analyze said data compiled in step 1], and determine therefrom at least one reward/incentive redeemable for discounts in costs related to said at least one locked storage container based on said loyalty of usage, 3] allocate and deliver said at least one reward/incentive to said customer associated with said at least one locked storage container, and 4] redeem said at least one reward/incentive, when requested by said customer” the claim shows interaction between people as two individuals can communicate with one another to inquire about an customer incentive for utilizing lockers after delivery, the mentioned aspect falls into the methods of organizing human activity grouping. The limitations further limit the abstract idea, also the additional elements do not integrate the abstract idea into a practical application as judicial exception is not integrated into a practical application because the claim recites the additional elements of (locked storage container of claims 9-14, and computer/ medium/ processor of claims 9 and 12).  The computer/ medium/ processor in the claims, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The transmitting of the data over a network to a device amounts to insignificant extra-solution activity.   The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality.  Accordingly, in combination, these 
In regards to Applicant’s argument that “It is respectfully submitted that when the presently rejected claims are interpreted in light of the specification rather than by focusing exclusively on the limitations of the claims, taken out of context by the Examiner, it will be apparent that the “character of the claims, taken as a whole” evidence a technical improvement over the prior art rather than merely a recital of abstract ideas. The Board’s attention is respectfully directed to pages 15-18 of the specification and Figs. 8-10 which outline in detail the significant advance and improvement over the prior art provided by the rejected claims with respect to the delivery of items, purchased or ordered by a customer, to a locked, secure storage container associated with the customer. Thus, notwithstanding any alleged abstractness associated with the above-noted, cherry-picked limitations of te rejected claims, when the character of the entire system is examined in light of the specification, it should be apparent to the board that the character of the claimed invention represents a significant technical improvement over the prior art.”, (see Remarks, pg. 6-7).
Examiner respectfully disagrees, as the claims do not provide improvements to the way the computer/processor functions. According to MPEP 2106.04(d)(1), “the improvement analysis at Step 2A Prong Two differs in some respects from the improvements analysis at Step 2B. Specifically, the "improvements" analysis in Step 2A determines whether the claim pertains to an improvement to the functioning of a computer or to another technology without reference to what is well-understood, routine, conventional activity.” Here, the improvements in the claims do not improve the function 

Response to Prior Art Arguments
In regards to Applicant’s argument that “compile and store data related to loyalty of the customer in usage of the at least one locked storage container associated therewith for deliveries thereto…Close scrutiny of ¶117 and 125 reveal that nowhere therein are there disclosures of the compilation and storage of data related to loyalty of the customer in using the locked storage container. ¶117 is completely silent as to the storage of anything. ¶125 discloses the retention by the system of a “transaction code associated with a transaction/delivery”. That “transaction code”, however, is operable solely for use by the purchaser who wishes to return the ordered item as stated by Dotterweich:”, (see Remarks, pg. 9-11).
Examiner respectfully disagrees, ¶117 shows loyalty which requires compiling and storing data related to loyalty of the customer as ¶117 provides discounts to users that have an account with the logistics service provider, that is a form of loyalty, and shows their information is stored, as system has to look up the user in order to know if they have an account to provide them of this “discount.” Further ¶125 shows storing identifier for transaction code used by a purchaser for the locker item, and aspects of the quoted citation was emphasized to highlight the limitation such as “the locker exchange server 200 may retain, in memory, a transaction code associated with the transaction, and may store an identifier of the previously-opened locker 310A 310D in memory in association with the transaction code.”
In regards to Applicant’s argument that “analyze said data compiled in step 1], and determine therefrom at least one reward/incentive redeemable for discounts in costs related to said at least one locked storage container based on said loyalty of usage… Dotterweich discloses a system that automatically provides a discount to the 
Examiner respectfully disagrees, the claimed limitation does not state when the customer would be provided with the discount, as argued to be later or upon their discretion, therefore by Broad Reasonable Interpretation, the limitation was examined to provide the discount to users who are within the network.
In regards to Applicant’s argument that “allocate and deliver said at least one reward/incentive to said customer associated with said at least one locked storage container… As noted above, and as admitted by the Examiner, Dotterweich does not disclose allocating and delivering a reward/incentive to the customer, but rather, an immediate discount”, (see Remarks, pg. 11).
Examiner respectfully disagrees, the examiner never states that Dotterweich does not disclose a certain feature of the independent claims. For the purpose of clarity, Claims 11 and 14 were rejected under 103 as an additional reference needed to be introduced to present the aspect of “loyalty discounts for an account can be based on historical transaction volume.”
In regards to Applicant’s argument that “redeem said at least one reward/incentive, when requested by said customer… Examiner acknowledges the dear distinction between the Dotterweich system and that of the claims. In the claimed system, the customer receives redemption of the accumulated rewards/incentives when requested by the customer, whereas, in the Dotterweich system, redemption is not in the hands of the customer, but rather, under the control of the provider”, (see Remarks, pg. 12-13).
Examiner respectfully disagrees, the limitation was interpreted to redeem the reward, when requested by customer, the request being the use of the locker, and upon requesting to use the locker by the customer, they are provided with the discount for being within the network.

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In this instant case,
In regards to Claim 9, the claim recites the limitation "A method for the delivery of at least one item to at least one of a plurality of locked storage containers, each locked storage container being associated with a corresponding customer, wherein said delivery is associated with a system that includes at least one computer containing software comprising a readable, non-transitory medium storing instructions that are executable by a processor, said instructions adapted, following the delivery of the at least one ordered or purchased item to the at least one locked storage container, to".  The claim is directed to a “method for delivery” but the delivery is “associated with” a system including a medium. The non-preamble limitations are directed to instructions on the medium rather than method steps. Accordingly it is unclear what the claim encompasses. One example to overcome this rejection is by claiming active method steps.
Claims 10-11 depend from claim 9, discussed above and do not cure its deficiencies.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for delivery of a package to a storage container.

Step 2A – Prong 1
The claims as a whole recite a method of organizing human activity.  The limitations reciting “analyze said data compiled, and determine therefrom at least one reward/incentive redeemable for discounts in costs related to said at least one […] based on said loyalty of usage, allocate and deliver said at least one reward/incentive to said customer associated with said at least one […], and redeem said at least one reward/incentive, when requested by said customer, compile and store data related to the loyalty of the customer in usage of the at least one locked storage container associated therewith for deliveries thereto” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (computer/ medium/ processor of claims 9 and 12) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 9-14 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of the “computer, medium, and processor” in the claims, are recited at a high level of generality and is generically recited computer element. The generically recited computer element amounts to simply implementing the abstract idea on a computer.  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality such as “computer, medium, processor”. Additionally, the locked storage container in the claims at most serves as field of use, as it links the abstract idea to shipping using storage lockers, however it is also outside the scope of the claimed subject matter.   Accordingly, in combination, these additional elements do not integrate the 

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Additionally, the locked storage container in the claims serves as field of use, as it links the abstract idea to shipping using storage lockers and it is also outside the scope of the claimed subject matter. Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 10-11 and 13-14 are also directed to same grouping of methods of organizing human activity.  The locked storage container in the claims serves as field of use, as it links the abstract idea to shipping using storage lockers and it is also outside the scope of the claimed subject matter.  Well-understood, routine, and conventional activity does not add significantly more.  Therefore, the claims are ineligible.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Dotterweich et al (US Patent Application Publication No. 20180033235 - hereinafter Dotterweich).
Re. claim 9, 
Dotterweich discloses:
A method for the delivery of at least one item to at least one of a plurality of locked storage containers, each locked storage container being associated with a corresponding customer, wherein said delivery is associated with a system that includes at least one computer containing software comprising a readable, non-transitory medium storing instructions that are executable by a processor, said instructions adapted, following the delivery of the at least one ordered or purchased item to the at 
1] compile and store data related to loyalty of the customer in usage of the at least one locked storage container associated therewith for deliveries thereto, [¶117 shows loyalty in form of providing discount to users with an account. ¶125 shows storing identifier associated with transaction code used by a purchaser for locker item was stored in such that “the locker exchange server 200 may retain, in memory, a transaction code associated with the transaction, and may store an identifier of the previously-opened locker 310A 310D in memory in association with the transaction code”].
2] analyze said data compiled in step 1], and determine therefrom at least one reward/incentive redeemable for discounts in costs related to said at least one locked storage container based on said loyalty of usage, [¶117 shows analyzing purchaser has an account to provide them discounts such as “item exchange system 110 may be configured to provide a discount on the fee (e.g., or charge no fee) to users that have an account with a logistics service provider associated with the locker bank 300. For example, if the locker bank 300 is part of a network of locker banks operated by United Parcel Service of America, Inc. of Atlanta, Ga., the system may be configured to provide the use of the locker bank 300 for exchanges such as those described herein at a discounted rate for UPS MyChoice account holders.” This aspect is performed following the delivery as Fig. 5 shows step 870 “receiving payment from the purchaser” is performed after the item is delivered to the locker bank].

4] redeem said at least one reward/incentive, when requested by said customer. [¶117 shows redemption as the discount or no charge to the fee is provided when the purchaser is making their payment to retrieve their item].

Re. claim 10, Dotterweich further discloses:
wherein said at least one reward/incentive is redeemable for one or more of discounts in the cost of and/or subscription fees for usage of said at least one locked storage container, warranties of and insurance for said at least one locked storage container. 2  [¶117 shows discount or no charge to the fee for using the locker is provided when the purchaser is making their payment to retrieve their item, such as “the system may charge an additional fee (e.g., in addition to the purchase price) to the purchaser when the user picks up the item. In still other embodiments, the item exchange system 110 may be configured to provide a discount on the fee (e.g., or charge no fee) to users that have an account with a logistics service provider associated with the locker bank…. the system may be configured to provide the use of the locker bank 300 for exchanges such as those described herein at a discounted rate for UPS MyChoice account holders”].


Re. claim 12, 
Dotterweich discloses:
A system for the delivery of at least one item to at least one of a plurality of locked storage containers, each locked storage container being associated with a corresponding customer, wherein said system includes at least one computer containing software comprising a readable, non-transitory medium storing instructions that are executable by a processor, said instructions adapted, following the delivery of the at least one ordered or purchased item to the at least one locked storage container, to: [¶110-¶117 and Fig. 5 shows the following limitations are performed “following delivery” as it states in Fig. 5 step 870 “receiving payment from the purchaser” is performed after the item is delivered to the locker bank].
1] compile and store data related to loyalty of the customer in usage of the at least one locked storage container associated therewith for deliveries thereto, [¶117 shows loyalty in form of providing discount to users with an account. ¶125 shows storing identifier associated with transaction code used by a purchaser for locker item was stored in such that “the locker exchange server 200 may retain, in memory, a transaction code associated with the transaction, and may store an identifier of the previously-opened locker 310A 310D in memory in association with the transaction code”].
2] analyze said data compiled in step 1], and determine therefrom at least one reward/incentive redeemable for discounts in costs related to said at least one locked storage container based on said loyalty of usage, [¶117 shows analyzing purchaser has an account to provide them discounts such as “item exchange system 110 may be 
3] allocate and deliver said at least one reward/incentive to said customer associated with said at least one locked storage container, and [¶117 shows purchaser provided (deliver) discount (reward/incentive) to purchaser for having an account and locker bank associated with UPS].
4] redeem said at least one reward/incentive, when requested by said customer. [¶117 shows redemption as the discount or no charge to the fee is provided when the purchaser is making their payment to retrieve their item].

Re. claim 13, Dotterweich further discloses:
wherein said at least one reward/incentive is redeemable for one or more of discounts in the cost of and/or subscription fees for usage of said at least one locked storage container, warranties of and insurance for said at least one locked storage container. 2  [¶117 shows discount or no charge to the fee for using the locker is provided when the purchaser is making their payment to retrieve their item, such as “the system may charge an additional fee (e.g., in addition to the purchase price) to the when the user picks up the item. In still other embodiments, the item exchange system 110 may be configured to provide a discount on the fee (e.g., or charge no fee) to users that have an account with a logistics service provider associated with the locker bank…. the system may be configured to provide the use of the locker bank 300 for exchanges such as those described herein at a discounted rate for UPS MyChoice account holders”].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 11 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dotterweich in view of Begen et al (US Patent Application Publication No. 20140258181 - hereinafter Begen).
Re. claim 11, Dotterweich teaches the method of claim 9.
Regarding the limitation:
wherein said customer loyalty data compiled in step 1] comprises at least the delivery history to said at least one locked storage container associated with said customer.

However, Begen, in 0037, teaches that loyalty discounts for an account can be based on historical transaction volume.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the limitations as taught by Begen in the system of Dotterweich, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 14, Dotterweich teaches the system of claim 12.
Regarding the limitation:
wherein said customer loyalty data compiled in step 1] comprises at least the delivery history to said at least one locked storage container associated with said customer.
Dotterweich, as shown above in ¶117, discloses providing a discount based on having an delivery account, but doesn’t specifically state using loyalty information includes a delivery history.  
However, Begen, in 0037, teaches that loyalty discounts for an account can be based on historical transaction volume.  
Begen in the system of Dotterweich, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351.  The examiner can normally be reached on Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H. Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.N.E./Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628